Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Office notes that Applicant has chosen to not positively claim a sterilization tray and therefore such structure is not required.  This is not 112 issue at this time.  However, the Office notes that due to the tray not actually being required, the divider must be capable of performing the intended uses of the claims including with either a tray in the prior art or another tray not in the prior art.
The Office notes that Applicant has removed claims language to elements being exposed and therefore the related prior art has also been removed.  Nevertheless, the Office notes that Riley still discloses similar art with respect to dividers on trays (figs 1-4) and further discloses that no rigid surfaces of the fixation element are exposed (as for example shown in fig 3 where the element 38 is not exposed above the surface of the tray as it is enclosed by both the tray and the wall).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bettenhausen (by ensuring that no surfaces are exposed such as by extending a divider around the element; the Office again notes that the above depends on the provided tray of which Applicant fails to actually require) in order to ensure ease of attachment between objects to be stored with the wall as gaps would clearly not be provided due to the flushness provided while also preventing sterilization fluids from affecting the attachment between the wall, fixation element, and the tray.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the form”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-6, 33 is/are rejected as being dependent on the above rejected claim(s).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettenhausen (20090146032).
The Office notes the 112 rejections above.  Nevertheless Bettenhausen discloses:
1. A sterilization tray divider (figs 1-39) for use with a sterilization tray (capable of performing the above intended use; though not required the Office notes that the prior art does disclose the above in paragraphs 6, 8-10, 51, 67, 68, 73, 74, 75, 78, 88, 104, 115)  comprising: a flexible divider wall (flexible dividers in figs 1-39 and also elements 130, 131, 206, 207, 56 for example) constructed of an elastomeric material configured to enable the flexible divider wall to be positioned in a variety of linear and non-linear configurations (such as in paragraph 89), while being sufficiently rigid so as to maintain a shape of one or more medical instruments positioned on the sterilization tray during a sterilization process (capable of performing the above intended use, such as in paragraph 89), the flexible divider wall comprising a first side and a second side opposing the first side (sides of divider on each surface of the wall), the first side and the second side being defined by a first edge, a second edge, a third edge extending between the first edge and the second edge (edges on perimeter of each side and wall, where third edge is a top edge between the first edge and the second edge), and a mounting surface extending between the first edge and the second edge opposite the third edge and configured to oppose a first surface of a wall of the sterilization tray (bottom surface as in bottom that attaches to tray in, such as in fig 5, where surface extended between first edge and the second edge opposite the above third edge); and at least one rigid fixation element in the form of a flexible peg, the flexible peg having a flexible flared end configured to temporarily deform in order to pass through an aperture in the surgical tray and then expand back to a flared state to selectively and removably couple the flexible divider wall to the wall of the sterilization tray (such as shown for example in figs 18, 19, 9, 17 that provide ability to engage, extending into flexible divider wall a distance between the mounting surface and the third edge as shown in figs 18, 19, 9, 17; the Office notes the above must be capable of flexing as the element is placed through an aperture of a smaller size and then returns to its larger size; the Office notes that the prior art also discloses that the elements are encased in a silicon material of which is also flexible).
 
2. The sterilization tray divider of claim 1, wherein the elastomer has a durometer in a range of about 30 to about 100 on the Shore A scale (the Office notes that the material of Applicant’s and the prior art are the same and therefore would be within the same durometer range).

3. The sterilization tray divider of claim 2, wherein the elastomer has a durometer in a range of about 50 to about 80 on the Shore A scale (the Office notes that the material of Applicant’s and the prior art are the same and therefore would be within the same durometer range).

4. The sterilization tray divider of claim 1, wherein the elastomer comprises silicone (paragraph 89).

5. The sterilization tray divider of claim 1, further comprising at least one aperture extending through the flexible divider wall from the first surface to the second surface (such as 78s as for example as shown in fig 7).

6. The sterilization tray divider of claim 5, wherein the at least one aperture comprises an array of a plurality of apertures (such as 78s as for example as shown in fig 7).

33. The sterilization tray divider of claim 1, wherein the at least one non-linear configuration of the flexible divider wall comprises at least one of an arc, an S-shape, a C-shape, a U-shape, an L-shape, or a J-shape (Bettenhausen discloses at least an arc shape, C shape, U shape, L shape in fig 5; the Office notes that the flexible divider due to its flexibility would also be able to form other shapes such as a J-shape).

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettenhausen as applied to claim 1 above, and further in view of Dane (20080149512).
Betternhausen discloses the claimed invention above.  If there is any question to the above, the Office notes that Dane discloses 70 on the Shore A scale (paragraphs 15).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Betternhausen in view of Sane (by ensuring the above) in order to provide a desired flexibility, strength, etc. with a desired cost.  As in the above, though not actually required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

Claims 1-6, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettenhausen (20090146032) in view of Benz (20070120452).
The Office notes the 112 rejections above.  Nevertheless Bettenhausen discloses:
1. A sterilization tray divider (figs 1-39) for use with a sterilization tray (capable of performing the above intended use; though not required the Office notes that the prior art does disclose the above in paragraphs 6, 8-10, 51, 67, 68, 73, 74, 75, 78, 88, 104, 115)  comprising: a flexible divider wall (flexible dividers in figs 1-39 and also elements 130, 131, 206, 207, 56 for example) constructed of an elastomeric material configured to enable the flexible divider wall to be positioned in a variety of linear and non-linear configurations (such as in paragraph 89), while being sufficiently rigid so as to maintain a shape of one or more medical instruments positioned on the sterilization tray during a sterilization process (capable of performing the above intended use, such as in paragraph 89), the flexible divider wall comprising a first side and a second side opposing the first side (sides of divider on each surface of the wall), the first side and the second side being defined by a first edge, a second edge, a third edge extending between the first edge and the second edge (edges on perimeter of each side and wall, where third edge is a top edge between the first edge and the second edge), and a mounting surface extending between the first edge and the second edge opposite the third edge and configured to oppose a first surface of a wall of the sterilization tray (bottom surface as in bottom that attaches to tray in, such as in fig 5, where surface extended between first edge and the second edge opposite the above third edge); and at least one rigid fixation element in the form of a flexible peg, the flexible peg having a flexible flared end configured to temporarily deform in order to pass through an aperture in the surgical tray and then expand back to a flared state to selectively and removably couple the flexible divider wall to the wall of the sterilization tray (such as shown for example in figs 18, 19, 9, 17 that provide ability to engage, extending into flexible divider wall a distance between the mounting surface and the third edge as shown in figs 18, 19, 9, 17; the Office notes the above must be capable of flexing as the element is placed through an aperture of a smaller size and then returns to its larger size; the Office notes that the prior art also discloses that the elements are encased in a silicon material of which is also flexible).

2. The sterilization tray divider of claim 1, wherein the elastomer has a durometer in a range of about 30 to about 100 on the Shore A scale (the Office notes that the material of Applicant’s and the prior art are the same and therefore would be within the same durometer range).

3. The sterilization tray divider of claim 2, wherein the elastomer has a durometer in a range of about 50 to about 80 on the Shore A scale (the Office notes that the material of Applicant’s and the prior art are the same and therefore would be within the same durometer range).

4. The sterilization tray divider of claim 1, wherein the elastomer comprises silicone (paragraph 89).

5. The sterilization tray divider of claim 1, further comprising at least one aperture extending through the flexible divider wall from the first surface to the second surface (such as 78s as for example as shown in fig 7).

6. The sterilization tray divider of claim 5, wherein the at least one aperture comprises an array of a plurality of apertures (such as 78s as for example as shown in fig 7).

33. The sterilization tray divider of claim 1, wherein the at least one non-linear configuration of the flexible divider wall comprises at least one of an arc, an S-shape, a C-shape, a U-shape, an L-shape, or a J-shape (Bettenhausen discloses at least an arc shape, C shape, U shape, L shape in fig 5; the Office notes that the flexible divider due to its flexibility would also be able to form other shapes such as a J-shape).

Bettenhausen discloses the claimed invention above.  In order to expedite prosecution for Applicant, the Office notes that if there is any question to the flexibility of the peg, Benz discloses similar art (figs 1-7) and also discloses a peg that is flexible in order to perform the intended use of deforming and expanding to a flared state (paragraph 34).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bettenhausen in view of Benz (by ensuring that the pegs flex) in order to ensure that the elements enter the openings properly and are secured therein securely..

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not disclose that a peg is flexible.  Bettenhausen discloses and at least one rigid fixation element in the form of a flexible peg, the flexible peg having a flexible flared end configured to temporarily deform in order to pass through an aperture in the surgical tray and then expand back to a flared state to selectively and removably couple the flexible divider wall to the wall of the sterilization tray (such as shown for example in figs 18, 19, 9, 17 that provide ability to engage, extending into flexible divider wall a distance between the mounting surface and the third edge as shown in figs 18, 19, 9, 17; the Office notes the above must be capable of flexing as the element is placed through an aperture of a smaller size and then returns to its larger size; the Office notes that the prior art also discloses that the elements are encased in a silicon material of which is also flexible).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735